Citation Nr: 1104622	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-50 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for service connected 
asthma, currently 30 percent disabling. 

2.	Entitlement to an increased evaluation for service connected 
residuals of a left wrist fracture, currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to July 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

In August 2010, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

The Board also finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of the disabilities at 
issue.  In this regard, the Board observes that he was last 
examined by VA in April 2008.  At his August 2010 Board hearing, 
the Veteran testified that these service-connected disabilities 
had increased in severity.   
Therefore, a remand is necessary in order to schedule the Veteran 
for an appropriate VA examination in order to assess the current 
nature and severity of his service-connected residuals of left 
wrist fracture.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialists to determine the nature and 
current severity of the service connected 
residuals of his asthma and left wrist 
fracture.  All indicated evaluations, 
studies, and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file must be made 
available to and reviewed by the examiners in 
conjunction with the examinations, and the 
examination reports should reflect that such 
a review was made.  Any opinion expressed 
should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).






